                                           Case 3:19-cv-04073-JST Document 19 Filed 07/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                      Case No. 19-cv-04073-JST
                                         et al.,
                                   8                    Plaintiffs,                        ORDER UNSEALING DOCKET
                                   9             v.
                                  10
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby orders that the limitations on nonparty access to court filings set forth in

                                  14   Rule 5.2(c) of the Federal Rules of Civil Procedure shall not apply to this action. See Fed. R. Civ.

                                  15   P. 5.2(c) (providing that certain requirements apply “[u]nless the court orders otherwise”).

                                  16          If the parties wish to file material under seal, they shall comply with the requirements of

                                  17   Civil Local Rule 79-5 and the Court’s standing order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 18, 2019
                                                                                       ______________________________________
                                  20
                                                                                                     JON S. TIGAR
                                  21                                                           United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
